Morris, J.
 The only assignment of error is the defendant’s contention, contained in his letter accepted as notice of appeal-, that he was promised by his counsel that if he entered a plea of guilty he would *517be placed on probation. The record before us contains no exceptions taken at the time of trial. However, since an appeal is itself an exception to the judgment and to any other matter appearing on the face of the record, State v. Barnett, 218 N.C. 454, 11 S.E. 2d 303, we have carefully examined the record and find no error on the face thereon.
The signed plea is a part of the record, and the answers to the questions are clear and unequivocal. The certificate of the court thereon is complete and finds that the,plea of guilty by defendant was freely, understanding^ and voluntarily made, and was made without undue influence, compulsion or duress, and without promise of leniency.
The judgment of the trial court is
Affirmed.
Campbell and BROCK, JJ., concur.